Wyly, J.
The defendants have appealed from a judgment perpetuating an injunction which restrains them from enforcing their mortgage on the property of the plaintiff.
The grounds for the injunction are that the note had no lawful consideration, having been given for Confederate money, and the act of mortgage was illegal, having been passed by a notary whose only authority was derived from the rebellious government, and who states in the act of mortgage that it was passed in the “ second year of the Independence of the Confederate States” — that a certified copy of said act was not sufficient authentic evidence to sustain the order of seizure and sale.
The District Judge after considering the evidence came to the conclusion that the plaintiff received from the defendants “ no other currency in exchange for their note and mortgage than the treasonable issue of the Confederate States,” and therefore perpetuated the injunction.
After a careful examination of the evidence wo have arrived at the same conclusion.
The testimony of the witnesses and the declaration contained in the act of mortgage are sufficient to satisfy us that the transaction was based on Confederate treasury notes.
The consideration was illegal and the contract cannot be enforced under the settled jurisprudence of this State. 20 A. 167.
It is therefore ordered that the judgment appealed from be affirmed with costs.